DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 are drawn to a method for lowering serum phosphate in a patient by administering an epithelial phosphate transport inhibitor in combination with a phosphate binder, wherein the epithelial phosphate transport inhibitor is a NHE2 inhibitor of formula I, classified in A61K 31/4725.

II.	Claims 1-5 are drawn to a method for lowering serum phosphate in a patient by administering an epithelial phosphate transport inhibitor in combination with a phosphate binder, wherein the epithelial phosphate transport inhibitor is a NHE2 inhibitor of formula IX, classified in A61K 31/472.

III.	Claims 1-4, 6-10 are drawn to a method for lowering serum phosphate in a patient by administering an epithelial phosphate transport inhibitor in combination with a phosphate binder, wherein the epithelial phosphate transport inhibitor is a NHE2 inhibitor of formula IV, classified in A61K 31/785.

IV.	Claims 1-4 are drawn to a method for lowering serum phosphate in a patient by administering an epithelial phosphate transport inhibitor in combination with a phosphate binder, wherein the epithelial phosphate transport inhibitor is NOT a NHE2 inhibitor, classified in A61K 45/06.

V.	Claims 11-16 are drawn to a composition comprising an epithelial phosphate transport inhibitor and a phosphate binder, classified in C07D 213/00.

The inventions are distinct, each from the other because of the following reasons:

Inventions I-IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, another use for the epithelial phosphate transport inhibitor of claim 12 (tenapanor) is for the treatment of irritable bowel syndrome with constipation.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Species Election
This application contains claims directed to the following patentably distinct species: 
1) a single disclosed epithelial phosphate transport inhibitor, for example the compound of claim 10.
2) a single disclosed phosphate binder, for example sevelamer.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If applicant elects Invention I-V, applicant is further required to elect a single disclosed epithelial phosphate transport inhibitor from subsection 1 and a single disclosed phosphate binder from subsection 2.  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call to the attorney is not required where: 1) the restriction requirement is complex; 2) the application is being prosecuted pro se; or 3) the examiner knows from past experience that a telephone election will not be made (MPEP § 812.01).  Therefore, since this restriction requirement is considered complex, a call to the attorney for telephone election was not made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached on Monday to Friday: 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/YONG S. CHONG/
Primary Examiner, Art Unit 1627

YSC